This case was appealed from the district court of Kiowa county. The record shows that it was filed in the office of the clerk of this court September 29, 1913, but no briefs have been filed on behalf of the *Page 600 
plaintiff in error, nor has a motion been filed requesting further time within which to file same.
"Where the plaintiff in error fails and neglects to file a brief as required by rule No. 7 of the Supreme Court (38 Okla. v, 137 Pac. ix), the appeal will be dismissed for want of prosecution." (Turner Hardware Co. v. John Deere Plow Co.,39 Okla. 633, 136 P. 417.)
Therefore, for the reason stated, we recommend that the appeal be dismissed.
By the Court: It is so ordered.